Case 8:21-cv-00190-JLS-KES Document 4 Filed 01/27/21 Page 1 of 6 Page ID #:83




  1 S. Frank Harrell, Esq – SBN 133437
      sharrell@lynberg.com
  2 Jesse K. Cox, Esq. – SBN 285218
      jcox@lynberg.com
  3 LYNBERG & WATKINS
      A Professional Corporation
  4 1100 Town & Country Road, Suite 1450
      Orange, California 92868
  5 (714) 937-1010 Telephone
      (714) 937-1003 Facsimile
  6

  7 Attorneys for Defendants COUNTY OF ORANGE, KEITH FRANKLIN, and
      EVER ZELAYA
  8

  9
                           UNITED STATES DISTRICT COURT
 10
                    CENTRAL DISTRICT COURT OF CALIFORNIA
 11
      MATHEW RENDON, Individually,             CASE NO. 8:21-cv-00190
 12
                                               NOTICE OF RELATED CASE
 13               Plaintiff,                   (L.R. 83-1.3)
 14         vs.
 15
      COUNTY OF ORANGE, KEITH S.
 16 FRANKLIN; I ZUMAR; EVER I.
      ZELAYA; and DOES 1 – 30, Inclusive
 17

 18               Defendants.
 19

 20

 21

 22

 23

 24

 25

 26
 27

 28

                                           1
                        NOTICE OF RELATED CASE (L.R. 83-1.3)
Case 8:21-cv-00190-JLS-KES Document 4 Filed 01/27/21 Page 2 of 6 Page ID #:84




  1        TO THE HONORABLE COURT, ALL PARTIES, AND THEIR
  2 RESPECTIVE ATTORNEYS OF RECORD:

  3        PLEASE TAKE NOTICE that the above entitled action, Mathew Rendon v.
  4 County of Orange, et al., Case No. 8:21-cv-00190, initiated on January 27, 2021,

  5 upon removal from the Superior Court for the County of Orange, relates to a prior

  6 action filed by Plaintiff Mathew Rendon (“Plaintiff”), entitled Mathew Rendon v.

  7 County of Orange, et al., Case No. 8:18-cv-01835-JLS-KES. Accordingly,

  8 Defendants County of Orange (“County”), Keith S. Franklin (“Franklin”), and Ever

  9 I. Zelaya (“Zelaya”) hereby submit the instant Notice of Related Case pursuant to

 10 Local Rule 83-1.3. The cases are related to one another for the reasons stated

 11 herein:

 12        1.     On or about October 10, 2018, Plaintiff commenced an action in the
 13 United States District Court for the Central District of California entitled Mathew

 14 Rendon v. County of Orange, et al., Case No. 8:18-cv-01835-JLS-KES. In that

 15 case, Plaintiff made allegations that he was abused while incarcerated at the Orange

 16 County Jail in 2018 and in February 2019. Specifically, he alleged that in 2018, he

 17 was “beaten” by Orange County Sheriff’s Department deputies, including a “Deputy

 18 Franklin” and “Deputy Zumar,” during seven unmonitored “elevator rides.” He

 19 further alleged that on or about February 9, 2019 or February 10, 2019, he was

 20 subjected to a “sexual assault” or “battery” when a “Deputy Franklin…squeezed

 21 [Plaintiff’s] testicles and injected a finger into [Plaintiff’s] anus….” Plaintiff

 22 alleged that when he “complained” of these supposed “violations” to “Deputy

 23 Zumar, Deputy I. Zumar told [Plaintiff] he was going to go to [Plaintiff’s] home in

 24 South County and rape his wife.” From this factual predicate, Plaintiff asserted

 25 various federal civil rights claims pursuant to 42 U.S.C. § 1983 for alleged

 26 violations of the First and Fourth Amendments, and various California tort claims in
 27 the form of “Battery,” “Negligence,” and “Bane Act” violations. These claims were

 28 asserted against Defendants County of Orange, former Sheriff Sanda Hutchens, and

                                                 2
                        NOTICE OF RELATED CASE (L.R. 83-1.3)
Case 8:21-cv-00190-JLS-KES Document 4 Filed 01/27/21 Page 3 of 6 Page ID #:85




  1 Sheriff Don Barnes. Plaintiff also purported to sue various individual defendants,

  2 including a “Deputy Franklin” and “Deputy Zumar.” The allegations summarized

  3 herein are all contained within what was Plaintiff’s operative Second Amended

  4 Complaint. (See, “Second Amended Complaint for Violations of Civil Rights and

  5 State Claims,” Case No. 8:18-cv-01835-JLS-KES, Exhibit “A”).

  6        2.    On January 3, 2020, the Honorable Josephine L. Staton entered an
  7 order dismissing Case No. 8:18-cv-01835-JLS-KES against Defendants County of

  8 Orange, former Sheriff Hutchens, and Sheriff Barnes with prejudice. (See, Case No.

  9 8:18-cv-01835-JLS-KES, Dkt. 71, Exhibit “B”). On March 31, 2020, Judge Staton

 10 entered an order dismissing Case No. 8:18-cv-01835-JLS-KES against individual

 11 and unserved defendants “Deputy Franklin” and “Deputy Zumar” for Plaintiff’s

 12 inability to effect proper service. (See, Case No. 8:18-cv-01835-JLS-KES, Dkt. 78,

 13 Exhibit “C”). Having previously dismissed the County, former Sheriff Hutchens,

 14 and Sheriff Barnes with prejudice, Judge Staton ordered Plaintiff’s then-operative

 15 Second Amended Complaint dismissed in its entirety. (See, Case No. 8:18-cv-

 16 01835-JLS-KES, Dkt. 78, Exhibit “C”). On April 7, 2020, Judge Staton entered

 17 judgment against Plaintiff on Case No. 8:18-cv-01835-JLS-KES. (See, Case No.

 18 8:18-cv-01835-JLS-KES, Dkt. 80, Exhibit “D”).

 19        3.    After complete dismissal of his prior federal action, on or about May
 20 26, 2020, Plaintiff commenced an action in the Superior Court of the State of

 21 California for the County of Orange, Case No. 30-2020-01145121-CU-CR-CJC,

 22 entitled Mathew Rendon v. County of Orange. On or about June 26, 2020, the

 23 Superior Court issued and filed a Summons on Plaintiff’s Complaint.

 24        4.    On or about August 12, 2020, Plaintiff filed a First Amended
 25 Complaint in the Superior Court of the State of California for the County of Orange,

 26 Case No. 30-2020-01145121-CU-CR-CJC. A copy of the file-stamped version of
 27 the operative First Amended Complaint is attached hereto as Exhibit “E.” On or

 28 about November 30, 2020, the Superior Court issued and filed a Summons on

                                              3
                       NOTICE OF RELATED CASE (L.R. 83-1.3)
Case 8:21-cv-00190-JLS-KES Document 4 Filed 01/27/21 Page 4 of 6 Page ID #:86




  1 Plaintiff’s First Amended Complaint. That Summons is attached hereto as Exhibit

  2 “F.”

  3        5.    Plaintiff personally served Defendants County of Orange, Keith S.
  4 Franklin, and Ever I. Zelaya on December 28, 2020, by hand-delivering copies of

  5 Summonses and the First Amended Complaint from his Superior Court action at the

  6 office of the Clerk of the Board of Supervisors and the Orange County Sheriff’s

  7 Department. Proofs of Service of Summons memorializing service on the County,

  8 Keith S. Franklin, and Ever I. Zelaya are attached hereto as Exhibit “G.” As was the

  9 case in Plaintiff’s prior federal action, the Orange County Sheriff’s Department did

 10 not accept service for named defendant “I. Zumar,” as no such person is employed

 11 by the Orange County Sheriffs’ Department.

 12        6.    Plaintiffs’ First Amended Complaint alleges the following causes of
 13 action:

 14              1) “CLAIM FOR 42 U.S.C. § 1983 – EXCESSIVE FORCE –
 15                  VIOLATION OF 1st & 4th AMENDMENT RIGHTS” for dates
 16                  4/1/18 – 10/31/18 against Defendants County of Orange, Keith S.
 17                  Franklin, I. Zumar, Ever Zelaya and Does 1-10;
 18              (2) “CLAIM FOR 42 U.S.C. § 1983 – EXCESSIVE FORCE –
 19                  VIOLATION OF 1st & 4th AMENDMENT RIGHTS” for dates
 20                  2/9/19 – 2/10/19 against Defendants County of Orange, Keith S.
 21                  Franklin, I. Zumar, Ever I. Zelaya, and Does 1 - 20;
 22              (3) “CALIFORNIA STATE LAW CLAIM FOR BATTERY” for dates
 23                  4/1/18 – 10/31/18 against Defendants County of Orange, Keith S.
 24                  Franklin, I. Zumar, Ever I. Zelaya, and Does 1 -10;
 25              (4) “CALIFORNIA STATE LAW CLAIM FOR BATTERY &
 26                  SEXUAL BATTERY” for dates 2/9/19 – 2/10/19 against
 27                  Defendants County of Orange, Keith S. Franklin, I. Zumar, Ever I.
 28                  Zelaya, and Does 1 - 20;

                                                4
                       NOTICE OF RELATED CASE (L.R. 83-1.3)
Case 8:21-cv-00190-JLS-KES Document 4 Filed 01/27/21 Page 5 of 6 Page ID #:87




  1               (5) “CALIFORNIA STATE LAW CLAIM FOR VIOLATION OF
  2                   CAL. CIVIL CODE § 52.1” for dates 2/9/19 – 2/10/19 against
  3                   Defendants County of Orange, Keith S. Franklin, I. Zumar, Ever I
  4                   Zelaya.
  5 (See generally, First Amended Complaint, Exhibit “E”).

  6        7.     Recognizing that Plaintiff’s federal claims asserted in his Superior
  7 Court action implicate federal question jurisdiction, and recognizing that the factual

  8 and legal issues track those from Plaintiff’s prior federal action, on January 27,

  9 2021, Defendants County, Franklin, and Zelaya removed Plaintiff’s Superior Court

 10 action to federal court. A copy of Defendants’ Notice of Removal is docketed as

 11 Dkt. No. 1 in the instant action.

 12        8.     Plaintiff’s operative First Amended Complaint in the now-removed
 13 action arises from the same alleged transactions and events as those alleged in

 14 Plaintiff’s prior federal action that was before Judge Staton. It also calls for

 15 determinations of the same or substantially related questions of law and fact that

 16 were before Judge Staton. In this connection, Defendants submit that assigning this

 17 case to any other venue would result in a needless duplication of labor.

 18        9.     Specifically, as in Plaintiff’s prior federal case, Plaintiff alleges that
 19 “beginning in approximately April 2018 and on a total of seven occasions following

 20 every 2 or 3 weeks, [Plaintiff] was beaten while in chains in the jail elevator.” (See,

 21 First Amended Complaint, pp. 4-5, Exhibit “E”). He alleges these beatings took

 22 place “while the power was out, leading the guards to believe there were no working

 23 cameras so they could beat [Plaintiff] with impunity. (Id.). Plaintiff claims that

 24 when he complained about these “beatings,” Deputies Franklin, Zumar, Zelaya and

 25 Does 1-20 “told [Plaintiff] he was going to go to [Plaintiff’s] home in South County

 26 and rape his wife, if he continued to complain about his beatings or if he made
 27 inmate grievances about his beatings.” (Id.). As in his prior federal case, Plaintiff

 28 further alleges that on or about February 9, 2019 or February 10, 2019, he was

                                                 5
                        NOTICE OF RELATED CASE (L.R. 83-1.3)
Case 8:21-cv-00190-JLS-KES Document 4 Filed 01/27/21 Page 6 of 6 Page ID #:88




  1 “subjected to a ‘strip search’ which included sexual assaults by Keith S. Franklin, I.

  2 Zumar, Ever I. Zelaya and DOES 1 through 20, who brutally squeezed [Plaintiff’s]

  3 testicles, and injected a finger into [Plaintiff’s] anus.” (See, First Amended

  4 Complaint, p. 5, Exhibit “E”). According to Plaintiff, “[s]aid conduct by said

  5 defendants constituted violations of the plaintiff’s rights under the First Amendment

  6 (right to petition / freedom of speech) and the Fourth Amendment (unreasonable /

  7 excessive force) to the United States Constitution.” (See, First Amended Complaint,

  8 pp. 4-5, Exhibit “E”).

  9            10.      Plaintiff’s current Third, Fourth and Fifth Causes of Action seek relief
 10 pursuant to California law, including claims for “Battery,” “Battery & Sexual

 11 Assault,” and “Violation of Cal. Civil Code § 52.1.” (See generally, First Amended

 12 Complaint, pp. 6-8, Exhibit “E”). These claims track the substance of Plaintiff’s

 13 state law claims in Plaintiff’s prior federal action, which all speak to the alleged

 14 “beatings” and “sexual assault” discussed above.

 15            11.      Based on the foregoing, Defendants submit this action is “related” to
 16 Plaintiff’s prior federal action consistent with the factors outlined by Local Rule 83-

 17 1.3.1.

 18 DATED: January 27, 2021                          Respectfully submitted,
 19                                                  LYNBERG & WATKINS
                                                     A Professional Corporation
 20

 21
                                               By:
 22                                                  S. FRANK HARRELL
                                                     JESSE K. COX
 23                                                  Attorneys for Defendants
                                                     COUNTY OF ORANGE, KEITH
 24                                                  FRANKLIN, and EVER ZELAYA
 25   4836-3562-1081, v. 1

 26
 27

 28

                                                      6
                             NOTICE OF RELATED CASE (L.R. 83-1.3)
